DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of   group I comprising claims 1 – 12 in the reply filed on 7/22/2022 is acknowledged.  The traversal is on the ground(s) that each of the inventions are not independent and distinct (e.g., they share the same and/or overlapping subject matter) and that there would be no serious burden placed on the examiner during examination.  This is not found persuasive because, as indicated in the previous restriction requirement, the inventions are indeed independent and distinct and have been accordingly separately classified. The primary classification of claimed subject matter is merely one indication of the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The restriction requirement merely refers to the primary classification for the inventions, not the complete scope of the prior art search in additional art class and subclass classifications or electronic database resources, or employing different search queries,  that would be required in determining patentability. Furthermore, each of the inventions are drawn to different statutory classes of invention.  Clearly, since each of the inventions comprise different features (e.g., additional distinct apparatus structure and method steps), different prior art searches and patentability determination issues are involved in the examination of each invention group.
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. It is not clear as to how the one or more arrays of cell assay units are structurally or fluidically connected to the one or more fluidic microchannels. Furthermore, it is not clear as to how the reaction chamber, micropocket and leak channel are structurally or fluidically connected comprising the cell assay unit. Claim 1 merely lists each of the device components.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anand et al. (US 2018/0111124 A1; “Anand”).
Regarding claim 1, Anand teaches a microfluidic device structure comprising: one or more arrays of cell assay units (fluidic microchambers hosting a bipolar electrode (BPE); paragraphs [0077], [0088], [0090] and [0105]; the microchamber is inside a wall of the microchannels; paragraph [0091]); and one or more fluidic microchannels (fluidic microchannels; paragraph [0077] and [0105]) that are configured to, or considered capable of being able to, retain and move an ionically conductive solution (paragraphs [0077] and [0143]), wherein each array of the cell assay units comprises two or more cell assay units; and wherein each of the cell assay units comprises a reaction chamber, micropocket, a leak channel, and at least one wireless bipolar electrode (BPE) (the terms “microchamber” and “micropocket” are indicated to be used interchangeably in the Anand reference; paragraph [0088]. For claim interpretation purposes, the recited terms “reaction chamber” and “micropocket”  and are interpreted to mean the same structure that is essentially merely a microchamber. For claim interpretation purposes, the term “leak channel” is interpreted to be just an additional connecting microchannel structure, such as a merged microchannel; paragraphs [0080] – [0082] and [0088]).
Regarding claim 2, Anand teaches the microfluidic device of claim 1, wherein the one or more arrays of the cell assay units (fluidic microchambers) are placed along the one or more fluidic microchannels (the fluidic microchambers containing the bipolar electrodes can be placed along the sidewalls of the fluidic microchannels; paragraphs [0103] – [0105]).
Regarding claim 3, Anand teaches the microfluidic device of claim 1, wherein the microfluidic device comprises 8, 16, 32, 64, or more fluidic microchannels (paragraph [0080]).
Regarding claim 4, Anand teaches the microfluidic device of claim 1, wherein two or more microchannels are grouped together by fluidic connection at their respective end and then connect to another group of microchannels; and/or wherein two or more microchannels are merged together into a bigger channel or reservoir (paragraph [0082]).
Regarding claim 5, Anand teaches the microfluidic device of claim 1, wherein the cell assay units (e.g., fluidic microchambers; paragraph [0105]) resides inside side, bottom, top, circular wall(s), or a combination thereof of the one or more fluidic microchannels.
Regarding claim 6, Anand teaches the microfluidic device of claim 1, wherein the cell assay units (e.g., fluidic microchambers; paragraph [0105]) resides inside both side walls of the one or more fluidic microchannels (the fluidic microchambers containing the bipolar electrodes can be placed along both of the sidewalls of the fluidic microchannels; paragraphs [0103] – [0105]).
Regarding claim 7, Anand teaches the microfluidic device of claim 1, wherein the reaction chamber is fluidically connected to the micropocket and the leak channel (the fluidic microchambers are fluidically connected to other micropockets or micrombers and additional merged microfluidic channels serving as a leak channel; paragraphs [0080] – [0082], [0088], [0090], [0091]).
Regarding claim 8, Anand implicitly anticipated the microfluidic device of claim 1, wherein the reaction chamber is fluidically connected to the micropocket and/or the leak channel at an angle of from about 15 to 90° (the fluidic microchambers (the microchambers and microckets) and the leak channels (a merged microchannel) can be arranged either in an aligned or staggered manner; paragraphs [0087] and [0088]).
Regarding claim 9, Anand teaches the microfluidic device of claim 1, wherein the micropocket has an opening to the fluidic microchannel and another opening to the reaction chamber of the same cell assay unit (paragraph [0088]).
Regarding claim 10, Anand teaches the microfluidic device of claim 1, wherein the cell assay unit comprises a BPE in its micropocket, or wherein the cell assay unit further comprises two or more split BPEs inside the reaction chamber (paragraphs [0085] – [0088] and [0139]; A “split” BPE can be interpreted to mean that bipolar electrodes (BPE) have both ends in different fluidic microchannels; paragraph [0115]; A “split” BPE can also be interpreted to mean that the bipolar electrodes (BPE) can have only some of the bipolar electrodes placed inside their corresponding microchambers; paragraph [0104]).
Regarding claim 11, Anand teaches the microfluidic device of claim 1, wherein the bipolar electrode has one or two triangular ends, or wherein the bipolar electrode has a circular tip at one or two of its ends (paragraph [0119]).
Regarding claim 12, Anand teaches the fluidic device of claim 2, wherein the wall(s) of the fluidic microchannels, reaction 5 chambers, micropockets, or leak channels comprise poly dimethysiloxane, polymethylmethacrylate (PMMA), a polymeric material, glass material, or a combination thereof (paragraph [0129]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796